Citation Nr: 0115447	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for a seizure 
disorder.  The veteran filed a notice of disagreement in 
February 2000, and a statement of the case (SOC) was issued 
in April 2000.  The veteran submitted a substantive appeal in 
September 2000, with no hearing requested.

In the veteran's substantive appeal, he raised the issue of 
service connection for chronic cerebellar ataxia, either from 
alcohol abuse or secondary to the seizure he sustained in 
service.  These matters, which are not inextricably 
intertwined with the issue on appeal, are referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran was treated in service for a seizure diagnosed as 
a convulsive disorder; the presence of a chronic seizure 
disorder has not been identified postservice.


CONCLUSION OF LAW

A chronic seizure disorder was not incurred in or aggravated 
by service nor was epilepsy manifested to a compensable 
degree within one year postservice.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 and Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal an episode of a 
grand mal seizure in May 1967.  Following his seizure, the 
veteran was admitted for observation for two days and 
transferred to another hospital where he was observed for 
over one month.  According to a hospital reports, follow-up 
examinations, which included neurological and radiological 
studies as well as an electroencephalogram (EEG), were all 
normal.  The veteran was reevaluated in October 1967.  Chest 
plate and skull X-ray studies and all EEGs were normal.  The 
veteran was diagnosed with generalized convulsions (by 
history only, initial solitary episode).  In January 1968, 
the veteran was removed from antiepileptic medication as he 
was symptom-free.  Upon separation examination in April 1969, 
the veteran did not report problems with seizures or any 
other neurological disorder.  There is no medical evidence of 
record for the following nineteen years.

Post-service treatment records originating from the 
Martinsburg VA Medical Center (VAMC), dated March 1988 to 
February 1994, reveal a history of alcohol abuse.  In May 
1991, the veteran reported having trouble with balance and 
weakness in his legs since 1979, with symptoms worsening.  
The impression recorded was cerebellar atrophy secondary to 
ethyl alcohol abuse.

Post-service private treatment records include three reports 
written by C. Iosso, M.D., dated May 1994, October 1994, and 
June 1995.  In May 1994, the veteran reported a history of 
alcohol abuse and gradually worsening weakness and imbalance.  
The veteran related that he had problems with slurred speech 
but denied any changes in vision, hearing, or sensation.  
After examination, Dr. Iosso's diagnostic impression was 
prominent generalized ataxia without nystagmus, most likely 
caused by alcoholic cerebellar degeneration as a result of 
chronic alcohol abuse.  Dr. Iosso recommended the veteran 
cease alcohol use.  Upon follow-up examination in October 
1994, reported clinical findings were consistent and the 
diagnosis was progressive cerebellar ataxia, probably 
secondary to ethanol abuse.  The veteran reported that he 
still drank alcohol.  In June 1995, Dr. Iosso's again 
reported consistent clinical findings and diagnosed chronic 
cerebellar ataxia, possibly secondary to ethanol abuse.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
epilepsy becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Following a complete review of the claims folder, the Board 
finds that service connection for a seizure disorder is not 
warranted as the evidence of record demonstrates no current 
diagnosis of a seizure disorder.  It is apparent from the 
evidence of record that the veteran suffered a single episode 
of a grand mal seizure in service, which lead to a diagnosis 
of a generalized convulsive disorder.  A generalized 
convulsive disorder could be characterized as a chronic 
disease, and thereby satisfy the in-service element of the 
chronicity analysis for service connection.  See 38 C.F.R. 
§ 3.303(b).  However, current clinical findings are negative 
for a diagnosis of a seizure disorder and, therefore, under a 
chronicity analysis, service connection is not warranted.  
The Board also observes that the evidence of record does not 
suggest continuity of symptomatology.  The veteran was 
treated in service for a single seizure episode, and the 
condition resolved and was not present at the time of his 
discharge from service or postservice.  

While the veteran has maintained that he currently has a 
seizure disorder linked to service, there is no medical 
evidence to support this assertion.  As a layperson, the 
veteran is generally not competent to give a medical opinion 
concerning a current medical diagnosis of disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

As a final matter, the Board observes that the RO has not 
been afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and a medical examinations 
must be provided when the evidence of record contains 
insufficient evidence upon which to base a decision.  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Regarding the applicability of the new Act, the Board notes 
that further development is not warranted in this case.  By 
virtue of the SOC issued during the pendency of the appeal, 
the veteran and his representative were provided notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  In addition, the RO has obtained 
all relevant records adequately identified by the veteran.  
The evidence of record includes the veteran's service medical 
records, records of treatment after service, reports from the 
veteran's treating physician, and personal statements made by 
the veteran in support of his claim.  A VA examination is not 
a necessary developmental measure for making a decision on 
this claim as the new Act requires that an examination be 
provided where, in pertinent part, the veteran submits 
evidence of a current disability.  He has not done so.  
Therefore, no further assistance to the veteran or additional 
development is warranted.  See generally Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2096.



ORDER

Service connection for a seizure disorder is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

